DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 17, 2019 and the Information Disclosure Statement (IDS) filed December 21, 2021.

Claims 1-25 are pending in the application.  Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on December 21, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1-25, claims 1, 10, and 19 recite the limitation “in substantially the same plane.”  The present specification defines the term “substantially” as generally referring “to being within +- 10% of a target value” (paragraph [0042] of the present specification).  It is unclear what is the target value and how to calculate 10% thereof.   In the interest of compact prosecution, the term “in substantially the same plane” has been interpreted as “in the same plane.”  However, clarification and/or correction is required.  Claims 2-9, 11-18, and 20-25 are rejected as they depend from one of claims 1, 10, or 19.

Regarding claim 6, 7, 15, and 16, claims 6-7, and 15-16 recite numerous limitations of “about” followed by a number {for example “the thickness of each layer of the upper section is between about 13 and 40 microns…” (claim 6)}.  It is unclear what amounts are defined by each number with the use of “about.”  The present specification defines 

Regarding claim 9, 18, and 25, the term “enhanced thickness” is both a relative term and a subjective term that renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term enhanced could, in some instances, mean a “larger thickess” or “thinner thickness” or “roughened thickness” or “planar thickness,” for examples.  It is also unclear as to what the enhancement is in comparison to (what is the non-enhanced value?).  In the interest of compact prosecution, the term has been interpreted as “larger thickness in comparison to another section of the at least one conductive trace.”  However, clarification and/or correction is required.  

Regarding claim 8, 17, and 24, the term “high” in the limitation “at least one high-density device-to-device conductive route within the middle section” is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 10-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,768,145 B2 to Yu et al. (referred to hereafter as “Yu”).

Regarding claim 1, Yu teaches an integrated circuit package {Figure 1, for example}, comprising: an electronic interposer {the structure of 118 and the dielectric layer containing 118 (the layer above 120)}; at least one die side integrated circuit device {108} having an active surface electrically attached to the electronic interposer, wherein the at least one die side integrated circuit device is at least partially encased in a mold material layer {106} and wherein a back surface of the at least one die side integrated 

Regarding claim 2 (that depends from claim 1), Yu teaches the interconnection structure {104} abuts the back surface of the at least one die side integrated circuit device {108} and abuts the outer surface of the mold material layer {106}.

Regarding claim 3 (that depends from claim 1), Yu teaches the interconnection structure {104} and the at least one stacked integrated circuit device {108} are within a package module {100}, wherein the package module {100} comprises a support structure {the layer containing 116, for example} having a first surface {top of the layer containing 116} and a second surface {bottom of the layer containing 116}, wherein the interconnection structure {104} is formed on the first surface of the support structure {layer containing 116}, wherein a plurality of module-to-device interconnects {126} are formed on the second surface of the support structure {layer containing 116} and are electrically connected to the interconnection structure {104}, and wherein the at least one stacked integrated circuit device {108} is electrically attached to the interconnection structure {104}.

Regarding claim 4 (that depends from claim 3), Yu teaches a package mold material {114} at least partially encasing the at least one stacked integrated circuit device {102}.

Regarding claim 10, Yu teaches an electronic system comprising: a board {“in some embodiments, package…may connect to a substrate…, such as a printed circuit board (PCB)” (column 5, lines 44-46); and an integrated circuit package {Figure 1, for example} electrically attached to the board, wherein the integrated circuit package comprises: an electronic interposer {the structure of 118 and the dielectric layer containing 118 (the layer above 120)}; at least one die side integrated circuit device {108} having an active surface electrically attached to the electronic interposer, wherein the at least one die side integrated circuit device is at least partially encased in a mold material layer {106} and wherein a back surface of the at least one die side integrated circuit device is in substantially the same plane as an outer surface of the mold material layer {see 106 and 108 in Figure 8}; and at least one stacked integrated circuit device {102} electrically attached to the back surface of the at least one die side integrated circuit device through an interconnection structure {104} formed between the at least one die side integrated circuit device and the at least one stacked integrated circuit device.

Regarding claim 11 (that depends from claim 10), Yu teaches the interconnection structure {104} abuts the back surface of the at least one die side integrated circuit device {108} and abuts the outer surface of the mold material layer {106}.

Regarding claim 12 (that depends from claim 10), Yu teaches the interconnection structure {104} and the at least one stacked integrated circuit device {108} are within a package module {100}, wherein the package module {100} comprises a support structure {the layer containing 116, for example} having a first surface {top of the layer containing 116} and a second surface {bottom of the layer containing 116}, wherein the interconnection structure {104} is formed on the first surface of the support structure {layer containing 116}, wherein a plurality of module-to-device interconnects {126} are formed on the second surface of the support structure {layer containing 116} and are electrically connected to the interconnection structure {104}, and wherein the at least one stacked integrated circuit device {108} is electrically attached to the interconnection structure {104}.

Regarding claim 13 (that depends from claim 12), Yu teaches a package mold material {114} at least partially encasing the at least one stacked integrated circuit device {102}.

Regarding claim 19, Yu teaches a method of fabricating an integrated circuit package {Figure 1, for example}, comprising: forming an electronic interposer {the structure of 118 and the dielectric layer containing 118 (the layer above 120)}; forming at least one die side integrated circuit device {108}; electrically attaching an active surface of the at least one die side integrated circuit device {108} to the electronic interposer {118}; at least partially encasing the at least one die side integrated circuit device {108} in a mold material layer {106}, wherein a back surface of the at least one die side integrated 

Regarding claim 20 (that depends from claim 19), Yu teaches forming the interconnection structure {104} comprises forming the interconnection structure {104} to abut the back surface of the at least one die side integrated circuit device {108} and to abut the outer surface of the mold material layer {106}.

Regarding claim 21 (that depends from claim 19), Yu teaches the interconnection structure {104} and the at least one stacked integrated circuit device {108} are formed within a package module {100}, wherein the package module {100} comprises: forming a support structure {the layer containing 116, for example} having a first surface {top of the layer containing 116} and a second surface {bottom of the layer containing 116}; forming the interconnection structure {104} on the first surface of the support structure {layer containing 116}; forming a plurality of module-to-device interconnects on the second surface of the support structure {layer containing 116}, wherein the plurality of module-to-device interconnects are electrically connected to the interconnection structure {104}; and electrically attaching the at least one stacked integrated circuit device {108} to the interconnection structure {104}.
Regarding claim 22 (that depends from claim 21), Yu teaches at least partially encasing the at least one stacked integrated circuit device {102} in a package mold material {114}.
Allowable Subject Matter

Claims 5-9, 14-18, and 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the art of record does not show the claimed device and method where 
the electronic interposer comprises: an upper section having between two and four layers, wherein each layer comprises an organic material layer and at least one conductive route comprising at least one conductive trace and at least one conductive via; a lower section having between two and four layers, wherein each layer comprises an organic material layer and at least one conductive route comprising at least one conductive trace and at least one conductive via; and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route comprising at least one conductive trace and at least one conductive via, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and thinner than a thickness of any of the layers of the lower section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K CARPENTER/Primary Examiner, Art Unit 2826